DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I, claims 1, 2, 4-8, 10, 12, 14, 15, 17, 19-21, 24-27, 29-34 and 36 in the reply filed on 07/08/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II have common special technical feature.  This is found persuasive and restriction between Group I and II has been withdrawn. Claims 41 and 45 are rejoined for examination. Accordingly, claims 1, 2, 4-8, 10, 12, 14, 15, 17, 19-21, 24-27, 29-34, 36, 41, 45 and 83 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/06/2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “the method of claim 1, wherein the cell is located in a tumor of a subject”. The claims are ambiguous because in claim 1, it appears as if essential steps missing. Specifically, the phrase ‘contacting or having contacted the cell with a composition comprising the organic salt’ is ambiguous because it is not clear wow the composition of organic salts contacts the cells when cells are located in a tumor of a subject.
Claims 2, 4-7, 14, 17, 19, 20, 32, 33 and 83 are indefinite, the recitation of “greater than or equal to about to less than or equal to about” because the term “about” encompasses values above and below the upper and lower limit of a range whereas “equal” does not encompass values which are outside of the upper and lower limits of the recited range. Therefore, as written the actual upper and lower limits of range are unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 10, 14, 24, 29, 30, 41 and 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Brown et al. (WO 2005/054217).
Brown discloses phenothiazinium compounds of Formula (I) (reads of organic salt comprising photoactive ion and a counterion) for use an antimicrobial agent for the prevention of infection:

    PNG
    media_image1.png
    275
    689
    media_image1.png
    Greyscale

wherein R1-R4 each independently is an optionally substituted linear, branched or cyclic hydrocarbon group, or R1 and R2 or R3 and R4 together with the N atom to which they are attached form optionally substituted 5-, 6-, or 7-membered ring; Xp- is a counterion. The compounds are biologically active photosensitizers which are strongly photocytotoxic and have application in the areas of photodynamic therapy (PDT), as well as for the diagnosis and detection of medical conditions and related uses in photochemical internalization, particularly in the treatment of cancer (abstract and page 4 line 1-15).  The counterion represented by Xp- is selected from the group comprising Cl-, Br-, I-, F-, NO3-, SCN-, BF4-, HSO4-, H2PO4-, CH3SO4-, SO4-, acetate, lactate, citrate, tartrate, glycolate, glycerate, glutamate, glucournate, gluconate, malate and aspartate (page 8 line 19-24). The compounds of formulae (I) to (IV) are particularly useful as photosensitizing drugs for PDT of conditions after systemic administration or topically or locally, followed by application of light of an appropriate dose and wavelength or wavelength ranges, usually in the range from 600 to 800 nm (reads on visible light, page 13, lines 1-15). Compounds of formula (I) were assessed for PDT efficacy in RIF-1 murine fibrosarcoma cells (cancer cells are inherently eukaryotic cells) and subcellular localization was measured using fluorescence microscopy (reads on compounds as aggregate within the cell). The ratio of PDT, dark LD50 is 119, and the PDT LD50 for the derivative is 0.22 uM, localization was measured before and after exposure to light (Table 2, page 31, line 1-15). The compounds may also be used in photochemical internalization (the use of photosensitizers to assist the uptake and subcellular localization of drugs) through their photosensitizing properties and in non-therapeutic uses such as in photodiagnosis through their fluorescence properties (page 12, line 13-20). In preferred embodiment, compounds may be delivered directly into affected tissues or into tumor’s and light exposure is localized to the tumor itself example to the vasculature or tumor cells for removal or killing of unwanted tissue or cells (page 13 and 14). Compositions also include those comprising any two or more compounds of formulae (I) to (V) with one or more different therapeutic or active agents such as, liposomes, nanoparticles, micelles, and the like. Additional disclosure includes that the compounds have the advantage, compared with other phenothiazinium photosensitizers, that they do not, in carrying out their cell-destroying activity, target the nucleus of the cell so that there is a much lower risk of the cells undergoing mutagenic transformations.

Claim(s) 1, 2, 8, 10, 12, 26, 29 and 83 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Yakubovskaya et al. (Proceedings of SPIE, 1996).
Yakubovskaya discloses a comparative study of the photosensitizers with different chemicals, phthalocyanines-photosense, di-and trisulphated zink(II) phthalocyanines, chlorines, rhodamine 6G-chloride, acetate and the like (abstract). The cyto- and the phototoxicity of these compounds were studied on the cells of two human tumor cell lines by MTT-test. (page 75).  Yakubovskaya discloses that 24 hours after plating the cells were treated with photosensitizers in concentration of 1.5-100ug/ml in 100 ml medium in triplets, and then they were incubated for 2.5 hours, washed with MEM or RPM to remove the excess of photosensitizers and exposed to light (transmission spectrum from 630 to 800 nm) for the derivatives of phthalocyanine, chlorine, and arylamine, and through the spectrum from 530 to 800 nm (reads on first and second wavelength of light) for xanthene derivatives. After the irradiation the cells were incubated under standard conditions. The control group were intact cells and cells incubated with photosensitizers in darkness, and thus cytotoxicity (dark toxicity) of the preparations was observed. A value of dark and phototoxicity was estimated (in correspondence with IC50 -the concentration of the substance which caused the 50% inhibition of cell proliferation in culture). Further accumulation of rhodamines R6G-Ac, R6G-Cl and R6G-I was studied by the fluorescent microscopy. The dynamic study of accumulation of R6G-Ac, R6G-Cl and R6G-I in concentration of 10 ug/m; showed that the intensive fluorescence of mitochondrial net and granules in perinuclear region was observed. It was shown that the intensity of accumulation of the rhodamine derivatives and their localization in cell compartments depended on the counterion in the fluorochrome molecule and correlated with their dark and phototoxicity (page 78-80). Additional disclosure includes that the study of fractionated irradiation regimes in mode animal systems and in clinical practice in cases of tumors resistant to photodynamic treatment is quite promising.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-8, 10, 12, 14, 15, 19-21, 24, 25,26,  29, 30, 32, 33, 36, 41 and 83  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 2005/054217) in view of Yakubovskaya et al. (Proceedings of SPIE, 1996), Graca H. Vicente et al. (Bioconjugate Chem, 2008, 19, 705-713), Heidi Abrahamse et al. (Biochem J, 2016, 473(4), 347-364) and Atiya N. Jordan et al. (Nanoscale, 2012, 4, 5031-5038).
Brown discloses phenothiazinium compounds of Formula (I) (reads of organic salt comprising photoactive ion and a counterion) for use an antimicrobial agent for the prevention of infection:

    PNG
    media_image1.png
    275
    689
    media_image1.png
    Greyscale

wherein R1-R4 each independently is an optionally substituted linear, branched or cyclic hydrocarbon group, or R1 and R2 or R3 and R4 together with the N atom to which they are attached form optionally substituted 5-, 6-, or 7-membered ring; Xp- is a counterion. The compounds are biologically active photosensitizers which are strongly photocytotoxic and have application in the areas of photodynamic therapy (PDT), as well as for the diagnosis and detection of medical conditions and related uses in photochemical internalization, particularly in the treatment of cancer (abstract and page 4 line 1-15).  The counterion represented by Xp- is selected from the group comprising Cl-, Br-, I-, F-, NO3-, SCN-, BF4-, HSO4-, H2PO4-, CH3SO4-, SO4-, acetate, lactate, citrate, tartrate, glycolate, glycerate, glutamate, glucournate, gluconate, malate and aspartate (page 8 line 19-24). The compounds of formulae (I) to (IV) are particularly useful as photosensitizing drugs for PDT of conditions after systemic administration or topically or locally, followed by application of light of an appropriate dose and wavelength or wavelength ranges, usually in the range from 600 to 800 nm (reads on visible light, page 13, lines 1-15). Compounds of formula (I) were assessed for PDT efficacy in RIF-1 murine fibrosarcoma cells (cancer cells are inherently eukaryotic cells) and subcellular localization was measured using fluorescence microscopy (reads on compounds as aggregate within the cell). The ratio of PDT, dark LD50 is 119, and the PDT LD50 for the derivative is 0.22 uM, localization was measured before and after exposure to light (Table 2, page 31, line 1-15). The compounds may also be used in photochemical internalization (the use of photosensitizers to assist the uptake and subcellular localization of drugs) through their photosensitizing properties and in non-therapeutic uses such as in photodiagnosis through their fluorescence properties (page 12, line 13-20). In preferred embodiment, compounds may be delivered directly into affected tissues or into tumor’s and light exposure is localized to the tumor itself example to the vasculature or tumor cells for removal or killing of unwanted tissue or cells (page 13 and 14). Compositions also include those comprising any two or more compounds of formulae (I) to (V) with one or more different therapeutic or active agents such as, liposomes, nanoparticles, micelles, and the like. Additional disclosure includes that the compounds have the advantage, compared with other phenothiazinium photosensitizers, that they do not, in carrying out their cell-destroying activity, target the nucleus of the cell so that there is a much lower risk of the cells undergoing mutagenic transformations.
Brown fails to disclose photoactive ion such as porphyrins, rhodamines, cyanines, phthalocyanines, xanthenes, counterion is a cation such as guanidinium imidazolium cation. 
Yakubovskaya discloses a comparative study of the photosensitizers with different chemicals, phthalocyanines-photosense, di-and trisulphated zink(II) phthalocyanines, chlorines, rhodamine 6G-chloride, acetate and the like (abstract). The cyto- and the phototoxicity of these compounds were studied on the cells of two human tumor cell lines by MTT-test. (page 75).  Yakubovskaya discloses that 24 hours after plating the cells were treated with photosensitizers in concentration of 1.5-100ug/ml in 100 ml medium in triplets, and then they were incubated for 2.5 hours, washed with MEM or RPM to remove the excess of photosensitizers and exposed to light (transmission spectrum from 630 to 800 nm) for the derivatives of phthalocyanine, chlorine, and arylamine, and through the spectrum from 530 to 800 nm (reads on first and second wavelength of light) for xanthene derivatives. After the irradiation the cells were incubated under standard conditions. The control group were intact cells and cells incubated with photosensitizers in darkness, and thus cytotoxicity (dark toxicity) of the preparations was observed. A value of dark and phototoxicity was estimated (in correspondence with IC50 -the concentration of the substance which caused the 50% inhibition of cell proliferation in culture). Further accumulation of rhodamines R6G-Ac, R6G-Cl and R6G-I was studied by the fluorescent microscopy. The dynamic study of accumulation of R6G-Ac, R6G-Cl and R6G-I in concentration of 10 ug/m; showed that the intensive fluorescence of mitochondrial net and granules in perinuclear region was observed. It was shown that the intensity of accumulation of the rhodamine derivatives and their localization in cell compartments depended on the counterion in the fluorochrome molecule and correlated with their dark and phototoxicity (page 78-80). Additional disclosure includes that the study of fractionated irradiation regimes in mode animal systems and in clinical practice in cases of tumors resistant to photodynamic treatment is quite promising.
Vicente discloses amphiphilic porphyrin derivatives, containing a guanidine, a biguanidine, or an MLS peptide as photosensitizers (abstract). Vicente discloses that photodynamic therapy (PDT) is a cancer treatment modality that involves the activation of a tumor-accumulated photosensitizer with light, which generates reactive oxygen species, mainly 1O2, that cause irreversible photodamage to tumor tissues and it has been reported that the phototoxicity of Visudyne, an FDA-approved PDT photosensitizer, and that of other PDT drugs currently in clinical trials, including phthalocyanines, is partly due to their preferential accumulation within cell mitochondria. (Further as evidenced by Abrahamse, PDT uses photosensitizers (PSs, no-toxic dyes) that are activated by absorption of visible light to initially form the excited singlet state, followed by transition to the long-lived excited triplet state which undergoes photochemical reactions in the presence of oxygen to form reactive oxygen species (including singlet oxygen) that can destroy cancer cells, pathogenic microbes and unwanted tissue. The dual-specificity of PDT relies on accumulation of the PS in diseased tissue and also on localized light delivery. Tetrapyrrole structures such as porphyrins, chlorines, bacteriochlorins and phthalocyanines with appropriate functionalization have been widely investigated in PDT, and several compounds have received clinical approval, abstract). Vicente discloses the photophysical properties and the in vitro biological efficacy of porphyrin conjugates, including their ability for targeting the mitochondria of human carcinoma Hep2 cells:
                
    PNG
    media_image2.png
    382
    589
    media_image2.png
    Greyscale
,  Hep2 cells were plated and allowed to grow for 36 h and cells were exposed to 10 mM of each conjugate for 1 to 24 h. Cell toxicity was measured by reading the fluorescence at 520/584 nm. Alternately dark cytotoxicity assay performed by exposing incubated cells through a 610 nm for 20 min (page 707 and Figure 6). All porphyrins showed similar uptake kinetics in the first 1-2 h but while porphyrin 2 and conjugate 4 continued to accumulate steadily over time. The most phototoxic compound with estimated IC50=4.8 uM at 1 Jcm-2 was found to be the guanidinium-porphyrin 2. 
NOTE: With respect to counterion in the organic salt having highest occupied molecular orbital (HOMO) energy less than or equal to about 5 ev is a functional property that can be calculated as a shown by (Jordan et al. Nanoscale, 2012). The highest occupied molecular orbital (HOMO) energy level was calculated vs. vacuum with Fc+/Fc as a reference (page 5037). Since cited prior art reference includes similar photosensitizer compounds would obviously have overlapping range of HOMO energy levels.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate photoactive ion such as porphyrins, rhodamines, cyanines, phthalocyanines, xanthenes, into Brown’s composition. The person of ordinary skill in the art would have been motivated to make those modification because Yakubovskaya teaches that well-known photosensitizers of phthalocyanine and Corrine groups, the xanthene and arylamine dyes attract the attention of the researchers and these compounds are promising for the diagnostics and therapy of neoplasms due to their selective accumulation in tumor cells, due to their affinity to some inner cellular structures (to mitochondria for xanthene’s, to lysosomes for arylamines), and due to their rapid elimination from the organism (page 76, line 11-16) and reasonably would have expected success because study of fractionated irradiation regimes of phthalocyanines, chlorines, xanthenes and rhodamines in model animal systems and in clinical practice in cases of tumors resistant to photodynamic treatment is quite promising. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate counterion is a cation such as guanidinium into Brown’s composition. The person of ordinary skill in the art would have been motivated to make those modification because Vicente teaches that guanidinium-porphyrin 2 is most phototoxic compound is probably due to its higher uptake and preferential localization in the mitochondria and ER , as photodamage to these sensitive organelles can lead to rapid cell death via apoptosis (page 712) and reasonably would have expected success because targeting of cancer cell mitochondria by porphyrin derivatives is an attractive strategy for the development of photodynamic therapy (PDT) photosensitizers with increased biological efficacy.

Claim(s) 27, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 2005/054217) in view of Yakubovskaya et al. (Proceedings of SPIE, 1996), Graca H. Vicente et al. (Bioconjugate Chem, 2008, 19, 705-713), Heidi Abrahamse et al. (Biochem J, 2016, 473(4), 347-364) and Atiya N. Jordan et al. (Nanoscale, 2012, 4, 5031-5038) as applied to claims 1, 2, 4-8, 10, 12, 14, 15, 19-21, 24, 25,26,  29, 30, 32, 33, 36, 41 and 83   above, and further in view of Beata Miksa (Medicinal Chem, 2016,  611-639).
Brown, Yakubovskaya, Vicente, Abrahamse and Jordan as disclosed above.
Brown, Yakubovskaya, Vicente, Abrahamse and Jordan fails to disclose photoactive cation cyanine3, cyanine5 or cyanine7, organic salt coupled to a biomolecule, a nanoparticle surface, liposome surface or a lipid carrier and contained with a dissolvable or bioabsorbable coating.
Miksa discloses a review on the progress made in developing fluorescent polymer capsules and the dye-doped silica nanoparticles with tunable properties such as size, surface chemistry composition, morphology and functionality in respect of imaging and cellular detection, which is crucial in targeting drug delivery for biomedical and diagnostic applications (abstract). Miksa discloses that prior art reported the newly developed NIR dyes or NIR dye-encapsulated nanoparticles by conjugation with tumor specific ligands and their potential applications in cancer targeting and imaging. In one embodiment, discloses that current NIR probes with much improved photostability, high fluorescence intensity and long fluorescent life include i) organic chromophores (with phthalocyanines, porphyrin derivatives, BODIPY, ii) inorganic nanoparticles (SiNPs) with NIR dyes (trimethine Cy3, pentamethine Cy5, Cy5.5, or heptamethine Cy7) and, iii) polymer dye-labeled capsules (page 612).  Photosensitizer dyes employed are included in table 1. Further discloses that developments in methods for the preparation of smart responsive polymer membranes and the mechanism of their response to external stimuli with particular attention to the behavior of light responsive polymer membranes was reported in reviews. The presence of dyes in phospholipid bilayers or polymer membrane can modify the shell of capsules by creating light-sensitive ions channels (page 620). Additional disclosure includes that near-infrared fluorescence (NIR) is expected to have a major impact on biomedical imaging of specific targeting and the absorbance spectra for all biomolecules reach their minima and it allows to avoid interference by endogenous chromophores within the body. She et al, reported the newly developed NIR dyes or NIR dye-encapsulated nanoparticles by conjugation with tumor specific ligands and their potential applications in cancer targeting and imaging (page 612).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate photoactive cation cyanine3, cyanine5 or cyanine7, organic salt coupled to a biomolecule, a nanoparticle surface, liposome surface or a lipid carrier into Brown’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Miksa teaches that near-infrared fluorescence (NIR) is expected to have a major impact on biomedical imaging of specific targeting and the absorbance spectra for all biomolecules reach their minima and it allows to avoid interference by endogenous chromophores within the body (page 612) and reasonably would have expected success because incorporation of biologically responsive components that cleave upon changes in pH or light irradiation is fundamental to the successful design of such carriers with capabilities to load and release therapeutics specifically at a target site. 

Claim(s) 45 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 2005/054217) in view of Yakubovskaya et al. (Proceedings of SPIE, 1996), Graca H. Vicente et al. (Bioconjugate Chem, 2008, 19, 705-713), Heidi Abrahamse et al. (Biochem J, 2016, 473(4), 347-364), Atiya N. Jordan et al. (Nanoscale, 2012, 4, 5031-5038) and Beata Miksa (Medicinal Chem, 2016,  611-639) as applied to claims 1, 2, 4-8, 10, 12, 14, 15, 19-21, 24, 25,27,  29-34, 36, 41 and 83   above, and further in view of Arjen Bogaards et al. (Technical Note, PPS, 2005, ).
Brown, Yakubovskaya, Vicente, Abrahamse, Jordan and Miksa as disclosed above.
Brown, Yakubovskaya, Vicente, Abrahamse, Jordan and Miksa fails to disclose resecting the tumor after contacting the cell with composition of claim 1.
Bogaards discloses a combined fluorescence imaging and PDT treatment techniques in a specific intracranial tumor model. Fluorescent photosensitizer used for both FGR and PDT was ALA-induced PpIX. For PDTALA 100 mg and low light doses were administered over extended periods. These results demonstrate that the combined treatment is technically technically feasible and that the intracranial VX2 model in the rabbit is a candidate to evaluate this combined treatment (abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate method of fluorescence guided resection and surgical removal of tumor into Brown’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Bogaards teaches that new treatment strategy for malignant gliomas, comprising fluorescence guided resection (FGR) with adjuvant metronomic PDT (mPDT) is technically feasible and that the intracranial VX2 model in the rabbit is a candidate to evaluate this combined treatment (page 4) and reasonably would have expected success because although both FGR and PDT have, individually demonstrated potential benefit, it is likely that the combination will be more  effective than either approach alone.

Conclusion
 No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618